﻿It is a special pleasure for me to speak at this session of the General Assembly, which also marks the forty-fifth anniversary of the founding of the United Nations. Likewise, it is an honour for me to congratulate you warmly, Sir, on your election to the lofty post of the presidency of the General Assembly and to wish you every success in fulfilling this noble task.
We have come to this important meeting with the desire to contribute, within our possibilities, to the strengthening of the spirit of international co-operation and the safeguarding of peace and security for all countries and peoples, big or small.
The year that has elapsed since the meeting of the previous session of the General Assembly was replete with events which at times inspired hope and at other times were threatening. However, in the final analysis, there is hope that at last - on the eve of the twenty-first century - mankind will achieve the solution to conflicts by reason instead of force, co-operation instead of confrontation and understanding instead of mistrust. 
It is very encouraging to see that, despite many difficulties, the concept is gaining ground that the security of peoples and nations can be real and permanent only if general security is established for all, just as political detente can have a solid basis only if the gap of unequal economic development among various countries is narrowed and if the poorer countries are assisted in embarking upon the road to modern development and the utilization of the material and spiritual values of our time.
Certainly, the various political, ideological, economic and social conflicts have not abated, nor have the causes and factors which gave rise to them been eliminated. Nevertheless, what is important is that a general consensus is emerging to the effect that international problems cannot be solved, nor can threats and dangers to peace and general security be eliminated, through old concepts and methods.
We should like to consider the process of the easing of tension - if it is to be crystallized and further affirmed with the active participation of the entire international community - not only as a major achievement, but also as a fundamental positive change in the building of new international relations.
In our view, what is happening currently in Europe, and what has taken on the name of the process of security and co-operation in Europe, is proceeding in that direction. Europe, with the situation on that continent and the relations among its nations and peoples, has been, at least up to this day, the source of most of the positive or negative developments in the world.
The hotbeds of the major conflicts, which then set the whole world afire, had their source here, just as did the origins of major political, ideological and cultural currents which have predominated over the centuries. From the great European wars - with all their suffering and superhuman sacrifices - from the reflection of all European tragedies, illusions and disillusions, bold and noble initiatives have emerged to ensure that the peoples and nations of Europe may live together in peace and friendship.
Mine is a small country. The Albanian people, however, are among the most ancient inhabitants of the European continent. During the thousands of years of their existence, they have never attacked anybody, never provoked any aggressive war, never threatened or encroached upon the security of their neighbours. On the contrary, they have gone through flames and fire in order to preserve their existence and assist others. George Kastrioti-Skanderbeg, our national hero of the fifteenth century, has been and remains the symbol not only of the brilliant fighter for the defence of his own people, but also the first champion of European humanism and civilization. 
History has not blessed the Albanian people, either in ancient or in modern times. But it has taught them that, for their freedom, independence, national sovereignty, originality and identity to be protected, they must boldly fight against and oppose any attempt to infringe these, just as it has taught them to support and back up all international actions and initiatives that contribute to the strengthening of peace and general security.
We based ourselves on this necessity, this reality, and this objective, when we opposed the policies of military blocs and divisions into spheres of influence, closed markets and neo-colonialist policies, the arms race and, in general, policies of interference, arbitrariness and diktat.
We have been, and continue to be, in favour of the democratization of international relations so that the voice of all countries is listened to and taken into account. It is true that the great Powers have special responsibilities for the maintenance and strengthening of peace. This, however, does not give them the right to dictate and impose a peace in accordance with their particular interests and political and ideological criteria. The norms of international relations, the position of States in their relations with one another and the maintenance of peace must be the fruit of the thought, experience and contribution of the entire international community and the consensus of all peoples.
In this context, we cannot fail to evaluate and consider as promising the changes that have taken place in the relations between the United States of America and the Soviet Union, the agreements they have concluded on disarmament and, in general, the way in which they view mutual and general security. If détente between the two super-Powers were to become global and extend to other fields - apart from that of armaments - this would be to the benefit of all.
Nevertheless, in the situation in which we find ourselves now we cannot say that the policies and practices produced by the bloc concepts have been overcome. Worse still, the arrogance inspired by the policy of strength, which is reflected in the continuation of attempts at imposing various models, standards and schemes of political or social development on others has not been relinquished either. Life has shown that pressure to make these standards and schemes compulsory for all countries has led to conflicts from which the world is suffering to this day.
Albania has followed with keen attention and hailed without hesitation the democratic processes now under way in Europe. We consider the process of the Conference on Security and Co-operation in Europe (CSCE) - and our country has joined that Conference and has already taken part in a number of its activities - to be particularly important.
The Albanian people have at all times and in all ages shared the fate of the peoples of this continent. Precisely for that reason Albania regards itself as an active participant in the processes that are unfolding in Europe. It looks forward with interest to the Paris summit which, proceeding from the basic Helsinki Act and other CSCE documents, will decide on institutionalization of the CSCE. 
Albania, which hopes to be a full participant in the Paris summit, will work in the spirit of the obligations deriving from it. All the efforts, initiatives or ideas aimed at liquidating the division of Europe into blocs and spheres of influence, or other forms inherited from the past, while respecting the freedom, independence and sovereignty of all peoples and countries, have the unreserved support of our country. Any proposal for and step towards the easing of tension, the strengthening of peace through dialogue and understanding, in complete equity and with mutual respect, and any decision or suggestion which might help defend human rights and national and democratic freedoms will also4have our full support.
The changes now taking place in Central and Eastern Europe, the complex and still-ill-defined situations that are being created in that large region, and the new and varied differences that are emerging - and one does not know the forms they will take nor their consequences - call for serious and wise reflection and action on the part of us all. The mere exaltation of democracy and human rights cannot be the magic key to the solution of the major, indeed we would say the dramatic, problems of those countries. It is obvious that in some countries this exaltation is leading to anarchy, decline and the degradation of political, social and economic life, and conflicts and clashes which could lead to civil war.
Like all countries of the world, the European countries too are at different levels of economic, social and other spheres of development, which are the result of their different historical roads of development and which, taken together, have also determined and conditioned their political way of life.
It would be desirable for all European countries to be at the same economic, political and cultural level. However, in our opinion, that cannot be attained, and contradictions and conflicts cannot be eliminated only by giving advice, no matter how wise it may be.
Life has shown that without the economic development of all countries, without fruitful co-operation that creates possibilities of advancement for others also, and without establishing among States sincere and equitable relations that exclude prejudice and interference in internal affairs of any kind, genuine security cannot be achieved, nor can democratic, progressive and permanent community among European peoples be created.
Changes in Europe have also led to the reunification of Germany, eliminating one of the most acute problems to have dominated European political affairs in the past 45 years. The right of the German nation to be reunited is a right that cannot be denied. The solution to such problems as that of the peaceful unification of Germany is also a good example for dealing with other problems of this kind which history has left for us to solve. Such solutions also contribute greatly to the democratization of international relations, the strengthening of peace and security and the creation of conditions for sincere and constructive co-operation among peoples.
Albania sincerely wishes that united Germany, which will be a great economic and political Power, will constitute a factor for peace and stability in Europe and elsewhere and help create a better future for our old continent.
In the context of the process of European co-operation and security, regional co-operation is also assuming particular importance. That is true of the process of Balkan co-operation, to which Albania attaches special importance; Albania is making every effort to make a maximum contribution to its advancement and success. We are fully convinced that this process not only assists in the strengthening of security and co-operation in that very sensitive region but also directly serves the cause of peace and stability in Europe and in the Mediterranean.
However, the Balkans also have their specific problems, which have caused them to lag behind in many respects and have prevented them from following current European trends and from being integrated into our continent.
The fundamental problem or, rather, the source of all conflicts, squabbles and hatred among the Balkan States during this century, has been that of national minorities. It is high time for the Balkan countries - and the democratic processes taking place in Europe and the whole world call for this - to tackle this problem with wisdom, realism and objectiveness. However complicated and difficult it may appear, if they set themselves the goal of transforming the minorities from a bone of contention into a bridge for communication and co-operation, ways and means of settling this problem can be found.
As far as Albania is concerned, it has the necessary good will and is prepared to make its contribution to the advancement of Balkan co-operation democratically so that it may serve the vital interests of the peoples of that peninsula.
One of the more acute and more disquieting problems in the Balkans today is that of the Albanians in Yugoslavia, with regard to whom the Government of Serbia is pursuing an open policy of genocide, which has been affirmed at many international forums and brought to the attention of world public opinion.
In Kosovo and other regions of Yugoslavia where Albanians live, crimes are being committed that would have been considered monstrous even in the dark days of the Middle Ages. The main point is not that Albanians are being denied their fundamental human rights, and, as is already known to all, are being violated most barbarically, but that Albanians are being denied their right to exist, their right to life. The illegal dissolution of the Assembly of Kosovo by Serbia, the occupation of the radio and television centre by the police, the banning of the Albanian press, the dismissal of thousands of Albanians and their replacement by Serbs are all clear expressions of the intentions of Serbian authorities to solve the problem of the Albanians through violence and terror, not dialogue.
The international community cannot and should not remain indifferent to this situation - particularly Europe, which, having drawn up the map of the Balkans at the outset of this century, has not only a moral but also a historical responsibility for the martyrdom of Albanians in Yugoslavia.
The Albanians in Yugoslavia, who represent the oldest indigenous population among all the peoples of that State, who are the third largest of the nations making up Yugoslavia, and who for centuries have lived on their soil in a compact territory, are demanding no more rights than are enjoyed by the Serbs, the Slovenians, the Croatians or the Macedonians. But they will accept nothing less. They want to be on an equal footing with all the other nations comprising Yugoslavia. The Albanians are demanding recognition of their right to self-determination. They want to live in a Yugoslav federation or confederation, if the other nations also favour those forms of government.
The right of nations to self-determination is one of the greatest rights mankind has gained, which is why it has been sanctioned in the Charter of the United Nations and has actually been transformed into one of the basic principles of the democratic processes taking place in Europe and the world in general.
As far as Albania is concerned, it is for relations of good-neighbourliness with Yugoslavia, for broader and all-around co-operation with it. We will strive for this now and in the future, and we wish reason and wisdom to prevail in the settlement of the Kosovo problem so that Serbia might not turn it into a conflict which could pose a threat to peace and security not only in Yugoslavia but also in the Balkans and beyond.
The Albanian people have always sincerely wished to live in friendship with all neighbouring peoples. Albania's good relations with Yugoslavia, Greece, Italy and other countries and its closest possible co-operation on the basis of mutual respect and benefit, constitute a fundamental strategic aspect of our foreign policy.
In this anniversary year of the founding of the United Nations, as we express our best wishes for its strengthening and advancement, Albania would like to reiterate its commitment to the United Nations and its Charter, and its support for the activities that the Organization carries out to the benefit of peace, security and international co-operation.
Our respect for and evaluation of the Charter of the United Nations is based on its expression of a democratic ideal on the regulation of international relations, an ideal that reflects the tragic experience of the devastating wars that have swept over Europe and the entire world in the course of this century and, in particular, the struggle of peoples, the Albanian people included, against fascism.
We believe the Charter of the United Nations and its proper implementation to be the best means of protecting and harmonizing the interests of sovereign States and peoples and the whole world community. If we abide by that Charter, various conflicts which flare up could be solved peacefully to the benefit of all concerned and general peace and security. 
In our view, the significance of the United Nations is further enhanced now that many problems - such as disarmament, environmental protection, the war against drugs, great backwardness in the economic development of many countries, the protection of children and the development of education, science and technology - have become global issues that can hardly be settled through the individual efforts of one State or group of States. They can be settled only with the contribution of the entire international community. The United Nations can do a great deal on these issues. It is the most suitable place where ideas can and should be tackled, initiatives taken, and so forth.
The United Nations has rightly devoted particular attention to economic problems: assistance for reviving the economies of poor countries, for encouraging their progress and for easing their debt burden, which is a consequence of neo-colonialist expansion and the arms race. We hail the initiatives taken in those directions, such as the North-South dialogue, but maintain that the big industrialized countries, which have enriched themselves by the sweat and toil of the peoples of Africa, Latin America and Asia, have many obligations towards those peoples.
Steps already taken towards easing tension and solving many regional conflicts, and efforts under way to settle many international problems of concern to the world, have created an atmosphere that gives all mankind reason for hope.
But events such as Iraq's aggression against Kuwait spoil that atmosphere and raise obstacles to positive progress. Albania has condemned Iraq's aggression against and annexation of Kuwait. It has demanded, and continues to demand, the immediate withdrawal of Iraqi troops from Kuwait and respect for the freedom and national independence of that sovereign and peaceful State. Had it not been condemned, Iraq's aggression would have set a dangerous precedent. 
Iraq must comply with United Nations resolutions and with the well-intentioned and constructive suggestions of the Arab States, and should put an end to its adventure. Withdrawal from Kuwait would benefit not only Iraq itself, but the Arab cause as a whole, which Iraq claims to defend and support.
The international community has adopted a correct stand towards the Iraqi aggression. But these events should not be used as an excuse for ignoring the Palestinian problem and the right of the Palestinians to their own homeland and their own State. The international community should not forget that right, the realization of which is the key to settling the Middle East conflict. Current events in the Middle East, negative as they may be, should serve as encouragement in that direction.
The Albanian people are working resolutely to build a better life for themselves. The path they have chosen of their own free will and in keeping with their own desires has brought them freedom and national independence and in the course of four decades has taken them from backwardness to modern life. The transformations that have taken place in Albania are in sharp day-and-night contrast with the past. That is no mere rhetoric, but a reality anyone can see.
This great advance required sacrifice and imposed upon us privations in many areas, all the more so considering that our development was carried out through a fierce struggle against the backwardness inherited from the past and against interference by external forces. Hardly any country suffered more than Albania from the cold war. Anger, pressure, threats and blockades, sometimes from the East and sometimes from the West, have almost constantly swept our tiny country on the shores of the Adriatic. We feel their consequences to this day, just as, not infrequently, we feel their revival. Now our country has embarked upon a new stage in its development. We must make more efficient use of the material resources in which our country is rich.
That requires up-to-date technology and highly-trained and emancipated people; it calls for promoting creative initiative and broader co-operation with other countries. Our people are working in all those directions.
What we call the deepening of democracy through the enhancement of the role of the masses represents a broad process of change embracing all sectors: the economy, politics, social relations within the country, foreign relations and so forth. We are not following that policy because it is in vogue or because it is being imposed upon us or for tactical motives. It is a necessity for our development and it meets the needs of our country. That is why our people understand and welcome it. It is a fundamental component of our socialist ideal of building a fair and democratic society in which every citizen will live by his own sweat and toil, free and respected, on the basis of his own contribution to the development and progress of his country.
I wish the General Assembly success in its work for peace, and assure you, Sir, that my country will spare no effort to help attain that lofty aim.
